DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szolomayer et al. (US Pub No 2012/0192974 A1). A lubrication system for an engine component of a gas turbine engine (fig. 1,2A,3A), the system comprising: 
Re claim 1, a main lubrication system (10) comprising a main tank (12) configured to supply lubricant to the engine component, and a main reservoir (60) configured to collect lubricant scavenged from the engine component after lubrication; and an auxiliary lubrication system (84) comprising an auxiliary reservoir (space within 84) configured to collect lubricant scavenged from the engine component after lubrication and to supply scavenged lubricant to the engine component (lubricant may flow between the two reservoirs via holes 94); the main reservoir comprising an interior (inside of 60) and the auxiliary reservoir is located within the interior of the main reservoir (fig. 2A); wherein the auxiliary reservoir comprising an upper portion (fig. 2A: bottom half of 88), a lower portion (fig. 2A: to half of 88) and a lubricant pickup region (region surrounding 96), the upper portion comprising an opening (some holes 94 would allow oil to flow into the main reservoir) arranged to permit lubricant to overflow into the main reservoir, and the lower portion of the auxiliary reservoir being substantially hemispherical (par [0025] last three lines describe the lower portion may be dome shape) to cause lubricant to drain towards the lubricant pickup region (par [0030]).
Re claim 2, wherein the opening in the upper portion of the auxiliary reservoir comprises an inlet region (other holes of 94 would allow oil to flow into the auxiliary reservoir) that is operable to receive scavenged lubricant from the engine component.
Re claim 3, wherein the opening further comprises a lip circumscribing the opening (peripheral surface of the structure surround the other holes of 94).
Re claim 4, wherein the auxiliary reservoir comprises a capacity selected such that the auxiliary reservoir is operable to supply lubricant to the engine component for a preselected time period (capacity of the auxiliary reservoir shown in fig. 2A; Szolomayer discloses the claimed structure thus would be able to exhibit the claimed function).
Re claim 5, wherein the main reservoir comprises a second lubricant pickup region (region surrounding 70) in a lower portion (bottom half of 60) of the main reservoir, wherein the lower portion of the main reservoir is shaped to cause lubricant to drain towards the second lubricant pickup region (fig. 2A).
Re claim 6, further comprising a first lubricant scavenge path (42A) via which lubricant scavenged from the engine component is channelled to the auxiliary reservoir and a second lubricant scavenge path (42D) via which lubricant scavenged from the engine component is channelled to the auxiliary reservoir, wherein an isolation valve (22A and 30 serve as isolation valve since they could effective control the oil flow within their respective path) is provided on each of the first and second lubricant scavenge paths.
Re claim 7, wherein the engine component is a gearbox comprising one or more journal bearings (par [0022]), and the main and auxiliary lubrication systems are configured to supply lubricant to the journal bearings (fig. 1). 
Re claim 10, a method of filling a lubrication system according to claim 1 (see claim 1), the method comprising the steps of: filling the auxiliary reservoir of the lubrication system according to claim 1 with a lubricant (lubricant L in 84); and overflowing lubricant from the auxiliary reservoir into the main reservoir to at least partially fill the main reservoir (excess amount of lubricant within 84 would flow to 60 via openings 94; for example, in a scenario where the main supply is leaking lubricant from the auxiliary supply would flow towards the main supply via 94).
Re claim 11, supplying lubricant from the auxiliary reservoir to the gearbox (via passage 38).
Re claim 12, , wherein the lubrication system further comprises a first lubricant scavenge path (42A) via which lubricant scavenged from the gearbox is channelled to the auxiliary reservoir and a second lubricant scavenge path (42D) via which lubricant scavenged from the gearbox is channelled to the auxiliary reservoir, and wherein an isolation valve (22A and 30 serve as isolation valve since they could effective control the oil flow within their respective path) is provided on each of the first and second lubricant scavenge paths, the method further comprising: closing an isolation valve on the first lubricant scavenge path and channelling lubricant to the auxiliary reservoir via the second lubricant scavenge path (fig. 1 shows 22A and 30 are activated separately therefore it is conceivable to close off the first path and open the second path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolomayer et al. (US Pub No 2012/0192974 A1). A gas turbine engine for an aircraft comprising (fig. 1):
Re claim 8, an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (fig. 1 and par [0022] describe a gear system for a low pressure turbine and a high pressure turbine; Examine takes Official Notice that these claimed components are known in the art); and a lubrication system according to claim 1 (see claim 1).
Re claim 9, the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (fig. 1 and par [0022] describe a gear system for a low pressure turbine and a high pressure turbine; Examine takes Official Notice that these claimed components are known in the art).
Examiner takes Official Notice that the features of claims 8 and 9 are known in the art. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the various claimed engine components to achieve the desired different compression ideal for different stages of the gas turbine engine.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654